PER CURIAM.
In this negligence action by a husband and wife for damages resulting from an automobile accident separate verdicts were rendered for each. Being dissatisfied with the jury awards, the plaintiffs moved for and were granted new trials. Defendant appeals.
In view of the rule announced in Cloud v. Fallis, Fla.App.1958, 107 So.2d 264, certiorari denied Fla. 1959, 110 So.2d 669, we conclude that the court did not abuse its discretion in awarding a new trial to the plaintiff husband. Applying that rule to the award of a new trial upon the issues made by the claim of the plaintiff wife, while it is evident that the trial court’s action in that particular is supportable only on the theory that errors committed by the jury in rendering its verdict upon the claim of the plaintiff husband necessarily permeated the verdict rendered in favor of the plaintiff wife, we cannot say that the trial court abused its discretion in the premises.
Affirmed.
WIGGINTON, Chief Judge, and STUR-GIS and CARROLL, DONALD, JJ., concur.